Exhibit 10.1

NOTE: THROUGHOUT THIS DOCUMENT, CERTAIN CONFIDENTIAL MATERIAL CONTAINED HEREIN
HAS BEEN OMITTED AND HAS BEEN SEPARATELY FILED WITH THE COMMISSION. EACH PLACE
WHERE SUCH AN OMISSION HAS BEEN MADE IS MARKED WITH AN [***]

Strategic Alliance Agreement

This Strategic Alliance Agreement (this “Agreement”), between PR Newswire
Association LLC, a Delaware limited liability company with offices at 350 Hudson
Street, New York, New York 10014 (hereinafter “PRN”) and EDGAR Online, Inc., a
Delaware corporation whose registered office is at 122 East 42nd Street, New
York, New York 10168 (“EOL”) is effective as of Feburary 12, 2010 (the
“Effective Date”).

RECITALS

WHEREAS, PRN markets and sells certain communications solutions that focus on
compliance (regulatory filings and printing) (collectively, the “PRN Service
Offerings”) including, among others, solutions focused on the investor relations
(“IR”) market;

WHEREAS, EOL creates, markets and sells certain data and software solutions that
focus on, among other things, XBRL tagging, IR, data and analytics solutions and
is the proprietor of the service that provides an automated XBRL platform and
related analytical tools that is described in Schedule A (“EOL XBRL Service”);

WHEREAS, subject to the terms and conditions of this Agreement, PRN wishes to
offer the EOL XBRL Service as part of the PRN Service Offerings to its client
base (“XBRL Offering”) and EOL and PRN have agreed to work together to promote,
market and sell the XBRL Offering in the Territory as stand-alone service and/or
as part of bundled service offerings.

NOW, THEREFORE, intending to be legally bound, the parties hereto hereby agree
as follows:

 

1. DEFINITIONS

1.1 Capitalized terms used in this Agreement have the meanings set forth below
or as otherwise specifically defined in this Agreement:

“Business Day” means a day other than Saturday, Sunday or any government holiday
in New York, New York.

“Contract Year” shall mean the twelve (12) month period beginning on the
Effective Date and on each anniversary thereof.

“Customer” shall mean an entity in the Territory that subscribes for the XBRL
Offering pursuant to an agreement between the Customer and PRN.

 

Page 1



--------------------------------------------------------------------------------

“Intellectual Property Rights” shall mean all forms of intellectual property
rights and protections including without limitation, all right, title and
interest arising under U.S. common and statutory law and the laws of other
countries to all: (i) patents and all filed, pending or potential applications
for patents, including any reissue, reexamination, division, continuation or
continuation-in-part applications throughout the world now or hereafter filed;
(ii) trade secret rights and equivalent rights; (iii) copyrights, other literary
property or authors rights, whether or not protected by copyright or as a mask
work; and (iv) proprietary addresses and indicia, trademarks, trade names,
symbols, logos, brand names and/or domain names.

“Marks” refers to a party’s trademarks, trade names, and service marks, as set
forth on Schedule B.

“Territory” refers to the United States, Europe, the Middle East, Africa, Asia
and Latin America.

 

2. PRN’S DUTIES

 

2.1 Sales Promotion. PRN shall solicit orders for, market and promote the sale
of the XBRL Offering in the Territory, which shall involve, among other things:
(i) meeting with potential customers regarding the XBRL Offering and working
with EOL to provide demonstrations to potential customers; (ii) marketing and
promoting the XBRL Offering to potential customers in accordance with guidelines
provided and updated from time to time by EOL; and (iii) following up on and
closing specific opportunities and customer prospects; and promoting the XBRL
Offering on its website, mailings to clients and other standard corporate
messages to potential customers.

 

  2.1.1 Retail Prices of the XBRL Offering. PRN shall have the right to
determine the retail price to Customers of the XBRL Offering. Notwithstanding
the above, subject to Section 2.1.2 hereof, PRN shall pay EOL the fees for EOL’s
services, specifically the Annual Integration Fees and the Variable XBRL
Conversion Fees, as set forth under Schedule C hereto regardless of the retail
prices PRN uses in the market directly with customers.

 

  2.1.2 Customer Invoicing & Collections.

PRN shall be solely responsible for managing customer contract, billing and
collections. PRN shall have up to sixty (60) days to collect any fees for EOL’s
services under Section 2.1.1 with respect to a particular company before the net
payment terms (30 days) set forth in Section 6.4 apply, thereby having a total
of ninety (90) days to pay EOL before such payments are past due. PRN may
withhold one percent (1%) of billings for a collection allowance. This allowance
will be reviewed by the parties (as compared to actual results) on an annual
basis to determine if adjustments need to be made on a going forward basis.

 

  2.1.3 Sales Reporting.

PRN shall provide monthly reports on PRN’s sales of the XBRL Offering..

 

Page 2



--------------------------------------------------------------------------------

  2.1.4 Marketing Materials.

(i) PRN, in collaboration with EOL, will prepare all marketing materials and
will obtain EOL’s approval in writing, which approval shall not be unreasonably
withheld, of the content and format of all marketing materials.

(ii) PRN will market, promote and sell the XBRL Offering using (subject to
subsection (i) of this Section 2.1.4 and Section 10) the brand “Vintage XBRL
Solution, powered by EDGAR Online”.

(iii) The logos and font used in each party’s Marks are set forth in Schedule B.
Each party’s Marks will always be equal in size.

 

  2.1.5 Acceptance and Processing of Orders. All orders solicited by PRN for the
purchase of the XBRL Offering, shall be processed by PRN in accordance with
Section 4 and the service level agreement attached hereto in Schedule A (the
“SLA”).

 

  2.1.6 Delegation of Duties. EOL and PRN expressly agree that: (i) either party
may delegate performance of its duties and obligations under this Agreement to
any affiliate of either without the other party’s consent; and (ii) upon the
written consent of the other party (which shall not be unreasonably delayed or
withheld) either party may delegate performance of its duties and obligations
under this Agreement to any non-affiliated third party, provided however that
any such delegation will not relieve either party of its responsibility and
liability for any activities performed by its delegate.

 

2.2 Customer Support:

 

  2.2.1 First Line of Support. PRN Agrees to serve as a first line of support
with Customers taking Customer phone calls and collecting Customer issues in
accordance with the procedures set forth in the SLA.

 

  2.2.2 PRN Gatekeeper. PRN agrees to appoint a single gatekeeper that will
serve as the single point of contact between PRN sales and support organizations
and EOL. The PRN Gatekeeper will be responsible for managing (i) job scheduling,
(ii) customer issue queuing, (iii) PRN sales organization communication and
(iv) issue reporting and resolution with EOL.

 

3. EOL’S DUTIES

 

3.1 Sales Promotion.

 

  3.1.1

Sales Support. At PRN’s request, EOL shall (i) assist PRN in the sales and
promotion of the XBRL Offering, (ii) prepare service quotes on custom jobs or
jobs involving detailed footnotes for prospective Customers and (iii) attend and
assist PRN in offering PRN-scheduled sales presentations and XBRL Offering

 

Page 3



--------------------------------------------------------------------------------

 

demonstrations. PRN recognizes that EOL’s sales organization will be unable to
support every presentation and demonstration and will use commercially
reasonable judgment in working with EOL to establish scheduling and
sales-support strategies.

 

  3.1.2 Annual Wholesale Volume Pricing. EOL will provide PRN with its published
annual volume based wholesale pricing schedule thirty (30) days prior to each
anniversary of the Effective Date of this Agreement.

 

  3.1.3 Service. Subject to the terms of the SLA, EOL shall provide the XBRL
Offering to those Customers that have registered with PRN to use the XBRL
Offering, establish a Customer account for such Customers and manage access and
permissions as needed.

 

  3.1.4 Training. Subject to the terms of the SLA, EOL will provide user
training in use of reviewers guide to all new Customers.

 

  3.1.5 Marketing. In accordance with Section 2.1.4, EOL will support PRN to
design and outline all promotional and/or advertising materials for the XBRL
Offering that are reasonably necessary or useful for PRN to market and sell the
XBRL Offering in accordance with PRN’s obligations hereunder.

 

  3.1.6 Sales Training. EOL will provide the PRN sales force with training
covering the use, marketing and sale of XBRL Offering as the parties mutually
agree.

 

3.2 XBRL Offering Support

 

  3.2.1 Customer Support. EOL will provide Customers support and service as
described in the SLA. Other service levels may be agreed upon between PRN and
EOL to support customers at a more detailed level.

 

  3.2.2 EOL Gatekeeper. EOL will provide an EOL gatekeeper that will be
responsible for managing the PRN–EOL queue and all PRN
issues/questions/communication. PRN will direct issues, questions, communication
and queue management through the EOL Gatekeeper.

 

  3.2.2 XBRL Offering Support. EOL will: (i) promptly respond to and address
PRN’s reasonable inquiries and other requests for information about the XBRL
Offering; and (ii) respond to and resolve issues and problems raised by
Customers through the PRN and EOL Gatekeepers in connection with the performance
of the XBRL Offering in accordance with the SLA.

 

  3.2.5 Queue Management Software Access. EOL shall provide PRN with access to
queue management software used by EOL that will allow PRN to dynamically manage
the PRN customer filings in its queue.

 

Page 4



--------------------------------------------------------------------------------

3.3 Escrow. Within thirty (30) days of the Effective Date, EOL and PRN will
enter into an escrow agreement with a third party escrow agent, acceptable to
EOL and PRN, under which EOL will agree to deposit the Source Code (as defined
in Schedule F) with the escrow agent. The escrow agent’s obligations with
respect to the Source Code will be set forth in an escrow agreement. The escrow
agreement will (i) designate PR Newswire Association LLC (on behalf of PRN) as a
third party beneficiary, and (ii) require the escrow agent to provide PR
Newswire with written notice of the initial and each subsequent Source Code
deposit, all as set forth in detail under Schedule F. PRN agrees to pay all fees
and expenses incurred related hereto, including those of the Escrow Agent.

 

4. XBRL OFFERING ORDER PROCESS

 

4.1 All orders solicited by PRN for the purchase of the XBRL Offering, shall be
processed in accordance with the SLA and this Section 4. All orders shall be
subject to the written approval of and acceptance by EOL (which acceptance shall
not be unreasonably withheld or delayed) before becoming binding obligations of
EOL. Acceptance of an order by EOL shall be deemed to have occurred upon the
earlier of: (i) EOL’s issuance of an email order confirmation to PRN; or
(ii) EOL’s commencement of the activities set forth in the SLA.

 

4.2 Upon receipt of an order for the XBRL Offering, PRN shall notify EOL in
accordance with the procedures set forth in the SLA, and shall provide EOL the
Customer information set forth in Schedule D. EOL reserves the right to, from
time to time upon notice to PRN, modify the information required under
Schedule D as changes to the nature of the EOL Solutions so require.

 

5. OTHER TERMS

5.1 Non-Exclusive. EOL will provide the EOL XBRL Services to PRN for the XBRL
Offering on a non-exclusive basis. During the term of this Agreement, if EOL
receives an offer to deliver the EOL XBRL Services exclusively to a third party
for distribution to customers, EOL shall use best efforts to provide PRN an
opportunity to make an offer for such exclusivity (the “Exclusivity Offer”).
However, EOL shall have no obligation to accept any such proposition and PRN
must make an offer to EOL within five (5) business days of EOL’s Exclusivity
Offer. If EOL or PRN do not elect to enter into an exclusive relationship with
each other in accordance with the process set forth herein, then,
notwithstanding any other provision of this Agreement, and EOL agrees with
another party to enter into exclusivity, then either EOL or PRN may terminate
the Agreement by providing thirty (30) days prior notice of such termination. In
the event that EOL terminates the Agreement pursuant to this Section 5.1, EOL
agrees that, for a period of four (4) months following the termination date of
the Agreement, it will not directly or indirectly solicit any current customer
of the PRN-EOL XBRL Offering unless specific communication is required to comply
with other active customer agreements of EOL.

 

Page 5



--------------------------------------------------------------------------------

5.2 Employee Non–Solicit. During the Term and for a period of twelve (12) months
thereafter, the parties hereto agree that each of them will not solicit or hire
any personnel of the other party, without the prior written consent of the other
party, provided, however, that (i) general solicitations for employment not
specifically targeting such personnel shall not be considered a breach of this
Agreement, (ii) the restrictions in this sentence shall not apply to persons who
are referred to either party by search firms, employment agencies or other
similar entities provided that such entities have not been instructed by such
party to solicit the employees of the other party, and (iii) the restrictions in
this sentence shall not apply in the event that the employee seeking employment
by the other responded to a published advertisement, including web or other job
postings or a job fair.

 

5.3 Customer Non-Solicit. During the Term and for a period of four (4) months
following the termination date of the Agreement, EOL agrees that it will not
directly solicit any then current customer of PRN that EOL is performing any
services for or on behalf of PRN to purchase such services directly from EOL
provided that the prohibition in this Section 5.3 shall not apply to the extent
that (i) the customer is solicited by any third party other than EOL and EOL
provides services based upon such third party solicitation, (ii) EOL solicits
the customer for products or services that EOL is not then currently providing
to such customer for or on behalf of PRN, and (iii) EOL can demonstrate that it
had a prior business relationship with the customer prior to the Effective Date
of this Agreement.

 

6. FEES, INVOICES, PAYMENT & FORECASTING

 

6.1 Fees.

6.1.1 Integration Fees. In consideration of the costs for integrating and
maintaining the infrastructure necessary for the EOL XBRL Services to be used in
the XBRL Offering, PRN shall pay EOL the Integration Fees as set forth in
Schedule C hereto.

6.1.2 XBRL Filing Fees. Within five business days of PRN’s receipt of fees
pertaining to the XBRL Offering from a Customer in accordance with the SLA, PRN
will pay EOL the XBRL Filing Fees. The XBRL Filing Fees for Year One are set
forth in Schedule C hereto. The XBRL Filing Fees for subsequent Contract Years
shall be based upon EOL’s published annual volume based wholesale pricing
schedule.

[***]

 

6.2

Determination of Future PRN Annual Minimum Fees. Section 6.1.3 sets forth PRN
Annual Minimum Fees for the first twelve (12) months of the Initial Term (“Year
One”) only. PRN Annual Minimum Fees for the second twelve (12) months of the
Initial Term (“Year Two”), and final twelve (12) months of the Initial Term
(“Year Three”) shall be negotiated and determined by the parties commencing 60
days prior to each of Year Two and Year Three, respectively. If the Agreement
extends beyond the Initial Term (as defined in Section 9.1 hereof), the parties
will negotiate PRN Annual Minimum Fees for

 

Page 6



--------------------------------------------------------------------------------

 

Renewal Terms commencing 60 days prior to the end of each previous term year. If
the parties cannot agree to revised PRN Annual Minimum Fees for Year Two and/or
Year Three within sixty (60) days prior to the end of each contract Year or
renewal year, as applicable, then either party shall have the right to terminate
the agreement pursuant to Section 9.4. The parties hereby agree and acknowledge
that in negotiating and determining the Annual Minimum Fees, they shall base
such fees on a percentage of the anticipated run rate for the applicable year
consistent with the methodology used to determine the prior year’s minimum fees.

 

6.3 Invoices. EOL shall maintain a list of all processed XBRL jobs and any other
services performed by EOL on behalf of Customers and the associated order
numbers (i.e. that include the date of order from PRN and the processing date).
EOL shall issue monthly invoices (referencing the order numbers, Customer name
and processing date). All invoice and non-invoice correspondence will be sent
to:

PR NEWSWIRE

Accounts Payable

[Insert Harborside Address]

 

6.4 Payment. All payment terms for orders shall be calculated based upon the
date of invoice. EOL shall deliver invoices within five (5) days of invoice
date. PRN shall pay EOL’s invoice amount not later than thirty (30) days
following the date of said invoice.

 

6.5 Currency. The Price listed in each Order shall be in U.S. Dollars and shall
be reflected in an invoice that is submitted in accordance with Schedule C.

 

6.6 Taxes. PRN shall be responsible to pay (or reimburse EOL for) any cost for
any sales, retailer’s occupation, service occupation, value added, use or any
other federal, state or local tax, required to be paid by EOL by virtue of the
sale and provision of any services under this Agreement. PRN shall not be liable
for any taxes of any nature based on the income of EOL.

 

6.7

Audits. During the Term and for a period of two (2) years thereafter (the “Audit
Period”), each party hereto shall maintain complete, accurate and fully
reproducible records of all its activities related to this Agreement which are
reasonably necessary to enable an auditor to ascertain the accuracy of the fees
invoiced or payments made under this Agreement (the “Records”). Each party
hereto (the “Audited Party”) shall permit the other party (the “Auditing Party”)
or its authorized representatives from time to time to examine the Audited
Party’s Records. In the event that the Auditing Party or its authorized
representatives determine that the amounts paid to the Auditing Party under this
Agreement are less than the amounts that should have been paid to the Auditing
Party, the Auditing Party shall notify the Audited Party in writing of the
discrepancy. Within five (5) Business Days of receiving notice of the
discrepancy, the parties shall enter into good faith negotiations to settle the
dispute. In the event that the parties are unable to settle the dispute within
fifteen (15) days thereafter, they shall submit the dispute to a mutually agreed
upon independent auditor. If the independent auditor

 

Page 7



--------------------------------------------------------------------------------

 

determines that the payments made to the Auditing Party are less than the actual
payment due to the Auditing Party, the Audited Party shall pay to the Auditing
Party any amounts due to the Auditing Party as determined by the independent
auditor. Additionally, if the independent auditor determines that the payments
made to the Auditing Party are more than five percent (5%) less more than the
actual payment due to the Auditing Party, the Audited Party shall pay the
auditing fees of such independent auditor. In the event that the independent
auditor determines that the payments made to the Auditing Party are deficient
but deficient by less than five (5%) percent of the actual payment due to the
Auditing Party, the parties shall split equally the fees of the independent
auditor. In the event that the independent auditor determines that the payments
made to the Auditing Party were not deficient, the Auditing Party shall pay all
of the fees of the independent auditor.

 

6.8 [***]

7. Additional Products or Services. The parties hereby agree to use commercially
reasonable efforts to offer additional products or services based upon EOL’s IR,
data and analytics solutions, including without limitation, a press release
and/or 8k tagging, solution, data feeds for PRN’s online journalist and investor
communities as well as data and intelligence products for such audiences. The
development of any such products or services shall be subject to the terms,
prices and conditions set out in a separate agreement between the parties.

 

8. Ownership

 

8.1 EOL is the exclusive owner of and retains all right, title and interest in
and to EOL’s Marks. Except as set forth in Section 10, nothing contained in this
Agreement shall grant to PRN any right, title or interest in EOL’s Marks. At no
time during or after the Term shall PRN challenge or assist others to challenge
EOL’s Intellectual Property Rights in EOL’s Marks or the registration thereof or
attempt to register any Marks confusingly similar to EOL’s Marks.

 

8.2 EOL is the exclusive owner of and retains all right, title and interest in
and to the EOL XBRL Services. EOL has created, acquired, owns or otherwise has
rights in, and may, in connection with the performance of the EOL XBRL Services
and other services under the Agreement and the delivery of the XBRL Offering,
use, provide, modify, create, acquire or otherwise obtain rights in, concepts,
ideas, methods, methodologies, procedures, processes, know-how, techniques,
models, templates and software (collectively, the “EOL Property”). PRN hereby
recognizes that EOL retains all Intellectual Property Rights in the EOL XBRL
Services, EOL Property and EOL Confidential Information, including, without
limitation, all corrections, modifications and other derivative works thereto.
PRN hereby assigns to EOL all Intellectual Property Rights it may now or
hereafter possess in the EOL XBRL Services, EOL Property and EOL Confidential
Information, and all derivative works thereof and agrees (i) to execute all
documents, and take all actions, that may be necessary to confirm such rights,
and (ii) to retain all proprietary marks, legends and patent and copyright
notices that appear on the EOL XBRL Services, EOL Property and EOL Confidential
Information delivered to PRN by EOL or its Customers and all whole or partial
copies thereof.

 

Page 8



--------------------------------------------------------------------------------

PRN shall not have the right to copy, alter, modify, disassemble, reverse
engineer, decompile, or create source code from any object code, of any computer
software component of the XBRL Offering or any workflow or other services or any
business processes or product or service plan from any of the materials provided
by EOL or the EOL Property.

 

8.3 PRN is the exclusive owner of and retains all right, title and interest in
and to PRN’s Marks. Except as set forth in Section 10, nothing contained in this
Agreement shall grant to EOL any right, title or interest in PRN’s Marks. At no
time during or after the Term shall EOL challenge or assist others to challenge
PRN’s Intellectual Property Rights in PRN’s Marks or the registration thereof or
attempt to register any Marks confusingly similar to PRN’s Marks.

 

9. Effective Date/ Term / Termination

 

9.1 The initial term of this Agreement shall be for a period of three years,
commencing on the Effective Date, unless terminated earlier in accordance with
the provisions contained in this Agreement (the “Initial Term”). The Initial
Term will be automatically renewed for an additional two (2) year term (the
“Renewal Term,” and together with the Initial Term, the “Term”) unless either
party gives the other written notice of its decision not to renew, at least
ninety (90) day prior to the end of the Initial Term.

 

9.2 Either party may terminate this Agreement at any time on written notice to
the other party if: (i) the parties mutually agree in writing to terminate this
Agreement, (ii) the other party becomes insolvent and/or if the business of such
other party is placed in the hands of a receiver, or trustee in bankruptcy,
whether by voluntary act of such party or otherwise, or (iii) the other party
breaches a material provision of this Agreement, which breach is either not
cured within thirty (30) days after receipt of notice from the non-breaching
party or is incapable of being cured.

 

9.3 [***]

 

9.4 Termination for Failure to Agree on PRN Annual Minimum Fees Pursuant to
Section 6.2. If the parties cannot reach agreement on the PRN Annual Minimum
Fees for Year Two, Year Three, or any renewal year in accordance with the
procedures set forth in Section 6.2 hereof by the anniversary of the Effective
Date of each respective contract year, then either party may give the other
notice of termination of this Agreement during the sixty (60) day period
following the commencement of each contract year or renewal year, as applicable,
such termination to be effective one hundred and twenty (120) days following
such notice.

 

9.5

Upon expiration or termination of this Agreement, EOL shall also be entitled to
invoice PRN the fees due for services rendered and taxes due pursuant to this
Agreement but not

 

Page 9



--------------------------------------------------------------------------------

 

yet invoiced or collected as of such expiration or termination date (as the case
may be) and PRN shall pay such invoices in accordance with Section 6.2.

 

9.5 Effect of Termination. Upon termination of this Agreement for any reason:

(i) EOL shall continue to provide EOL XBRL Services for the XBRL Offering sold
by PRN to a Customer prior to the date of termination through the earlier of:
(A) the duration of the subscription periods entered into by PRN with such
Customers; or (B) a period of twelve (12) months;

(ii) the rights granted to PRN to market, promote and sell the XBRL Offering
shall immediately terminate; and

(iii) each party shall remove the other party’s Marks from its marketing
materials (including its website) and, in the case of printed marketing
materials, cease using and destroy such marketing materials containing the Marks
of the other party and the licenses granted to use the other party’s Marks shall
immediately terminate.

 

9.6 Survival of Certain Terms. Termination or expiration of this Agreement for
any reason shall not release either party from any liabilities or obligations
set forth in this Agreement which (i) the parties have expressly agreed shall
survive any such termination or expiration, or (ii) remain to be performed or by
their nature would be intended to be applicable following any such termination
or expiration, including Sections 8 (Ownership); 10.3, 10.4 and 10.5 (Trademark
Usage); 11 (Confidentiality); 12.5 (Disclaimer of Warranties); 13 (Third Party
Indemnification); 14 (Disclaimer of Liability); and 15 (Miscellaneous Clauses).

 

10. Trademark Usage

 

10.1 Subject to the provisions of Section 8, EOL hereby grants to PRN a
non-exclusive, fully-paid up, royalty-free license to use the EOL Marks during
the Term within the Territory for the purposes of the marketing, promotion and
sale of the EOL Solutions as a standalone product or as part of the XBRL
Offering, EOL’s IR solutions and data and analytics products and any new
products developed jointly by the parties (if any) to Customers and potential
Customers.

 

10.2 Subject to the provisions of Section 8, PRN hereby grants to EOL a
non-exclusive, fully-paid up, royalty-free license to use the PRN Marks during
the Term within the Territory for the purposes of preparing marketing materials
pursuant to Section 3.1.1.

 

10.3 Use by one party of the other party’s Marks for any purposes shall be
approved by the other party in writing before any such use (such approval not to
be unreasonably withheld).

 

10.4

Neither party shall (i) use the other’s Marks in a way which would cause any
person reasonably to infer that the parties are affiliated with or acting on
behalf of each other; provided, however, that the foregoing shall not be
construed to prohibit PRN from marketing the XBRL Offering as set forth in
Section 2; and (ii) use or reproduce the other party’s Marks in any manner
whatsoever other than as expressly permitted under this

 

Page 10



--------------------------------------------------------------------------------

 

Agreement. Each party reserves the right to amend its Marks or replace them with
different Marks.

 

10.5 The parties acknowledge that every use of the other party’s Marks shall
inure to the benefit of the other party and that the provisions of this
Section 10 do not convey any right, title or ownership interest in the other
party’s Marks or other intellectual property, by implication or otherwise,
except as expressly provided in this Agreement. Neither party shall take any
action which would impair the other party’s proprietary rights. Upon the
termination or expiration of this Agreement for any reason, the licenses granted
under Sections 10.1 and 10.2 shall be revoked and each party shall cease use the
other party’s Marks.

11. CONFIDENTIALITY. Each party shall (i) not disclose, directly or indirectly,
to any third party any portion of the Confidential Information of the other
party except to affiliates or contractors who are performing services hereunder
and agree to be bound by the restrictions of this Section 11, (ii) not use or
exploit the Confidential Information of the other party in any way except for
purpose of performing its obligations under this Agreement; (iii) promptly
return or destroy, at the disclosing party’s option, all materials and
documentation containing the Confidential Information upon termination of this
Agreement; (iv) take all necessary precautions to protect the confidentiality of
the Confidential Information received hereunder and exercise at least the same
degree of care in safeguarding the Confidential Information as such party would
with its own confidential information; and, (v) promptly advise the disclosing
party in writing upon learning of any unauthorized use or disclosure of the
Confidential Information. The term “Confidential Information” shall mean all
non-public information that a party designates either in writing or orally as
being confidential or that a reasonable person would deem to be confidential
given the nature of the content or the manner of the disclosure, including
without limitation the terms and conditions of this Agreement and all Source
Code and trade secrets provided hereunder. If a party has any questions as to
what constitutes such Confidential Information, that party shall consult with
the other party. “Confidential Information” shall not include information the
receiving party can document: (A) is or has become readily publicly available
through no fault of the receiving party or its employees or agents; (B) is
received from a third party lawfully in possession of such information and to
the best of such party’s knowledge, lawfully empowered to disclose such
information; (C) is rightfully in the possession of the receiving party prior to
its disclosure by the other party; or (D) is independently developed by the
receiving party without use of the disclosing party’s Confidential Information.
The receiving party may make disclosures required by law or court order provided
the receiving party uses reasonable efforts to limit disclosure and to obtain
confidential treatment.

 

12. REPRESENTATIONS AND WARRANTIES

 

12.1 General Warranty. Each party represents and warrants that: (i) it has full
power and authority to grant to the other party the rights granted herein; and
(ii) that its entry into this Agreement does not violate any Agreement it has
with any other third party.

 

12.2 EOL Warranties: EOL represents and warrants that

 

Page 11



--------------------------------------------------------------------------------

(i) the EOL XBRL Services, as delivered, and the EOL Marks shall not infringe
upon the Intellectual Property Rights of any third party provided that EOL shall
not be responsible if such infringement results from (A) modifications to any
part of the EOL XBRL Services or the results thereof that were not made by EOL;
or (B) the use of the EOL XBRL Services in connection with another product or
service (the combination of which caused the infringement); or (C) EOL’s
compliance with PRN’s specific instructions for a bundled product.

(ii) EOL shall perform its services in a professional manner in accordance with
the SLA.

(iii) The EOL XBRL Services will perform in accordance with the service levels
contemplated by the SLA in Schedule A. and

(iii) EOL will perform all work called for by this Agreement in compliance with
applicable laws.

 

12.3. PRN Warranties. PRN represents and warrants that:

(i) it shall not, nor will its employees, modify, supplement, tamper with,
compromise, or attempt to circumvent the EOL XBRL Service in any manner,
including without limitation, any physical or electronic security or audit
measures employed by EOL.

(ii) it will perform all work called for by this Agreement in compliance with
applicable laws.

(iii) it will market and promote the XBRL Offering to its current customers and
to and potential customers in a professional manner in accordance with the terms
of this Agreement.

 

(iv) the PRN Marks and, subject to the terms of Section 12.2(i), the XBRL
Offering, if a bundled product, will not infringe upon the Intellectual Property
Rights of any third party.

 

12.4 Performance Warranty. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, THIS SECTION 12 CONTAINS THE ONLY WARRANTIES, EXPRESS OR IMPLIED,
MADE BY PRN AND EOL. BOTH PARTIES EXPRESSLY DISCLAIM ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT, ACCURACY, COMPLETENESS OR ADEQUACY OF INFORMATION. EOL MAKES
NO REPRESENTATION THAT THE OPERATION OF ITS SERVICE WILL BE UNINTERRUPTED OR
ERROR-FREE, AND EOL WILL NOT BE LIABLE FOR THE CONSEQUENCES OF ANY INTERRUPTIONS
OR ERRORS, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT.

 

Page 12



--------------------------------------------------------------------------------

12.5 DISCLAIMER OF WARRANTIES. THE SERVICES PROVIDED BY EOL ARE PROVIDED “AS IS”
AND EOL MAKES NO CLAIMS OR WARRANTIES WITH RESPECT TO THE ACCURACY, AVAILABILITY
OR RELIABILITY OF THE SERVICES. IN FURTHERANCE THEREOF, EOL EXPRESSLY DISCLAIMS
ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING: WARRANTIES (A) OF MERCHANTABILITY, (B) OF FITNESS FOR A
PARTICULAR PURPOSE, (C) OF UNINTERRUPTED OR ERROR-FREE SERVICE, (D) THAT ANY
DESIRED RESULT MAY BE OBTAINED THROUGH USE OF ANY EOL SERVICE, (E) RELATING TO
THE OPERATION, PERFORMANCE, DESIGN, AND/OR QUALITY OF THE SERVICE, OR
(F) ARISING FROM A COURSE OF DEALING, TRADE USAGE OR TRADE PRACTICE OF ANY
NATURE OR KIND.

 

13. THIRD PARTY INDEMNIFICATION

 

13.1. EOL shall indemnify and hold harmless PRN and its employees, directors,
officers and principals from all claims, actions and demands (“Claims”) and
shall pay any resulting liabilities, losses, damages, judgments, settlements,
costs and expenses (including reasonable attorneys’ fees) incurred
(collectively, “Loss”) as a result of a Claim within the Territory that the EOL
XBRL Services or EOL Marks infringe the Intellectual Property Rights of any
third party provided that EOL shall not be responsible if such infringement
results from (i) modifications to any part of the EOL XBRL Services or the
results thereof that were not made by EOL; (ii) the use of the EOL XBRL Services
in connection with another product or service (the combination of which caused
the infringement); or (iii) PRN’s gross negligence or willful misconduct.

 

13.2 PRN shall indemnify, defend, and hold harmless EOL and its employees,
directors, officers and principals from and against any all Losses incurred
result from or related to any Claim that the XBRL Offering, if a bundled
offering, or PRN Marks infringe the Intellectual Property Rights of any third
party.

 

14. DISCLAIMER OF LIABILITY

 

14.1

TO THE FULLEST EXTENT PERMITTED BY LAW, UNLESS EXPRESSLY PROVIDED OTHERWISE
UNDER THIS AGREEMENT, AND REGARDLESS OF WHETHER ANY REMEDY FAILS OF ITS
ESSENTIAL PURPOSE, NEITHER PARTY WILL BE LIABLE TO OR THROUGH THE OTHER FOR ANY
SPECIAL OR CONSEQUENTIAL DAMAGES OF THE OTHER PARTY (INCLUDING BUT NOT LIMITED
TO LOSS OF PROFITS) ARISING OUT OF ANY PERFORMANCE OF THIS AGREEMENT OR IN
FURTHERANCE OF THE PROVISIONS OR OBJECTIVES OF THIS AGREEMENT, REGARDLESS OF
WHETHER SUCH DAMAGES ARE BASED ON TORT, WARRANTY, CONTRACT OR ANY OTHER LEGAL
THEORY, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; provided that the
foregoing disclaimer shall not apply to (i) damages resulting from a party’s
breach of its obligations under Section 10 (Trademark Usage); or Section 11
(Confidentiality); (ii) damages resulting from a party’s gross negligence or
willful

 

Page 13



--------------------------------------------------------------------------------

 

misconduct; (iii) any personal injury, death, or tangible property damage;
(iv) either party’s indemnification obligations under this Agreement or to the
extent included in an award for which a party is indemnified hereunder or (v) a
breach of PRN’s payment obligations under this Agreement.

 

14.2 Except for (i) damages incurred as a result of (A) a party’s breach of its
obligations under Section 10 (Trademark Usages); or Section 11
(Confidentiality); (B) a party’s gross negligence or willful misconduct; or
(C) personal injury, death, or tangible property damage; (ii) each party’s
indemnification obligations hereunder or (iii) a breach by PRN of its payment
obligations, notwithstanding anything herein to the contrary, the entire
liability of EOL or PRN in connection with this Agreement (whether based on
breach of contract, breach of warranty, negligence or any other legal theory)
shall not exceed, in the aggregate, the total amount of One Million Five Hundred
Thousand (US$ 1,500,000) dollars.

 

15. MISCELLANEOUS CLAUSES

 

15.1 Notices. All notices to be given under this Agreement must be in writing
addressed to the receiving party’s designated recipient specified in Schedule E.
Notices are validly given upon receipt via overnight courier, certified mail,
postage prepaid, or hand delivered. Either party may change its address for
purposes of notice by giving notice to the other party in accordance with these
provisions.

 

15.2 Schedules. Each Schedule attached to this Agreement is deemed a part of
this Agreement and incorporated herein wherever reference to it is made.

 

15.3 Independent Contractors. The relationship of the parties established under
this Agreement is that of independent contractors and nothing in this Agreement
shall be deemed to create any partnership, joint venture, relationship of agent
and principal or employee and employer or to provide either party with any
right, power, or authority, whether express or implied, to create any duty or
obligation on behalf of the other party, except as expressly stipulated in this
Agreement.

 

15.4

Assignment. Upon thirty (30) days’ prior written notice to the other party,
either party may assign this Agreement in its entirety to: (a) an Affiliate;
(b) or a successor in interest to the business of the other party in connection
with any merger, consolidation, sale of all or substantially all of such party’s
assets, or any other transaction in which more than fifty percent (50%) of such
party’s voting securities are transferred, provided that such assignee is able
to and does fulfill the obligations of the assignor hereunder. For the purposes
of this Agreement, “Affiliate” means, with respect to either party, a company
directly or indirectly controlling, controlled by, or under common control with
such party. For purposes of the foregoing definition, “control” shall mean
ownership of a majority of the voting shares or voting interests of a company.
Except as expressly provided in the foregoing sentence, neither party shall
assign, delegate or otherwise transfer any of its rights or obligations under
this Agreement without the prior written consent of the other party.
Notwithstanding the above, a non-assigning party may

 

Page 14



--------------------------------------------------------------------------------

 

prohibit an assignment to a competing entity if in its reasonable opinion such
assignment would be detrimental to the performance of this Agreement or to the
non-assigning party’s business.

 

15.5 No Waiver. The waiver of any term, condition, or provision of this
Agreement must be in writing and signed by an authorized representative of the
waiving party. Any such waiver will not be construed as a waiver of any other
term, condition, or provision except as provided in writing, nor as a waiver of
any subsequent breach of the same term, condition, or provision.

 

15.6 Headings. The Section headings used in this Agreement are for convenience
of reference only.

 

15.7 Expenses. Except as expressly stipulated otherwise in this Agreement, each
party shall bear its own expenses incurred in connection with carrying out its
obligations under this Agreement.

 

15.8 Remedies Cumulative. Except as expressly set forth otherwise herein, the
rights and remedies in this Agreement are cumulative and in addition to and may
modify but are not in substitution for those provided in law and equity.

 

15.9 No Publication. Except as set forth herein, neither party may publicize or
disclose to any third party, without the written consent of the other party, the
terms of this Agreement. Without limiting the generality of the foregoing
sentence, no press releases may be made without the mutual written consent of
both parties. Notwithstanding the foregoing, either party shall have the right
to disclose the details of this Agreement to its respective attorneys,
accountants and Board of Directors.

 

15.10 Severability. If any provision in this Agreement is held invalid or
unenforceable by a body of competent jurisdiction, such provision will be
construed, limited or, if necessary, severed to the extent necessary to
eliminate such invalidity or unenforceability. The parties agree to negotiate in
good faith a valid, enforceable substitute provision that most nearly
effectuates the parties’ original intent in entering into this Agreement or to
provide an equitable adjustment in the event no such provision can be added. The
other provisions of this Agreement will remain in full force and effect.

 

15.11 Force Majeure. Except for the payment of fees outstanding under this
Agreement, Neither party shall be liable hereunder by reason of any failure or
delay in the performance of its obligations hereunder on account of strikes,
shortages, riots, insurrection, fires, flows, storms, explosion, acts of God,
war, government action, acts of terrorism, earthquakes, internet interruptions,
power outages or any other cause which is beyond the reasonable control of such
party.

 

15.12

Entire Agreement. This Agreement, including all Schedules, Exhibits and other
attachments incorporated into this Agreement by reference, comprises the entire
understanding between the parties with respect to its subject matter and
supersedes any

 

Page 15



--------------------------------------------------------------------------------

 

previous communications, representations, or agreements, whether oral or
written. For purposes of construction, this Agreement will be deemed to have
been drafted by both parties. No modification of this Agreement will be binding
on either party unless in writing and signed by an authorized representative of
each party.

 

15.13 Governing Law. This Agreement will be governed in all respects by the laws
of New York without reference to any choice of law provisions. Any dispute or
claim arising out of or in connection with this Agreement shall be finally
settled by the state and federal courts sitting in New York, New York. In any
action or suit to enforce any right or remedy under this Agreement or to
interpret any provision of this Agreement, the prevailing party shall be
entitled to recover its costs, including reasonable attorneys’ fees.

 

15.14 Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original.

IN WITNESS WHEREOF the parties have entered into this Agreement as of the
Effective Date first set forth above.

 

PR NEWSWIRE ASSOCIATION LLC     EDGAR ONLINE, INC. By:  

/s/ Scott Mozarsky

    By:  

/s/ Philip Moyer

  Name: Scott Mozarsky       Name: Philip Moyer   Title: Executive Vice
President       Title: CEO

 

Page 16



--------------------------------------------------------------------------------

SCHEDULE A

Service Level Agreement

[***]

 

Page 17



--------------------------------------------------------------------------------

SCHEDULE B

Marks

EOL:

PRN:

 

Page 18



--------------------------------------------------------------------------------

SCHEDULE C

Price Schedule

[***]

 

Page 19



--------------------------------------------------------------------------------

SCHEDULE D

Information Needed From Customers

 

Page 20



--------------------------------------------------------------------------------

SCHEDULE E

Notices: Designated Recipients

 

1. PRN’s designated recipient for notices required under this Agreement shall
be:

PR Newswire Association LLC

350 Hudson Street

New York, New York 10014

Attention: Scott Mozarsky

With a copy to:

Legal Department

PR Newswire Association LLC

350 Hudson Street

New York, New York 10014

 

1. EOL’s designated recipient for notices required under this Agreement shall
be:

EOL Online, Inc.

122 East 42nd Street

New York, New York 10168

Attention: Philip Moyer

With a copy to:

[                    ]

 

Page 21



--------------------------------------------------------------------------------

SCHEDULE F

Source Code Escrow

 

1. Definitions.

“Licensed Material” refers to the technology platform and EOL XBRL Services
provided by EOL as hosted in                     .

“Source Code” refers to human-readable computer programming code, associated
procedural code, listings, flow charts, logic diagrams, software tools,
executables, libraries, scripts and related and supporting Documentation
corresponding to the software and all subsequent versions (including assembly,
linkage and other utilities), suitable and sufficient to enable a person
possessing reasonable skill and expertise in computer software and information
technology (i) to build, load, and operate a machine-executable object code
version of the software that is equivalent to the latest version of the software
furnished by EOL, and (ii) to maintain, support, modify, improve and enhance the
software.

“Release Event” refers to an event identified in Section 4.

 

2. Escrowed Materials. Within thirty (30) days of Acceptance of Licensed
Material, EOL will place in escrow with an independent and qualified escrow
agent acceptable to PRN and EOL and at PRN’s cost and expense but contracted by
EOL:

(i) one (1) copy of the Licensed Material in machine readable format including
Source Code; and

(ii) one (1) copy of a comprehensive list of all Source Code modules of the
Licensed Material.

Thereafter, and for so long as this Agreement is in effect, EOL will, within
thirty (30) days of release, deposit all Source Code related for Updates to and
Upgrades of the Licensed Materials with the escrow agent to ensure that the
escrowed Source Code remains current with the latest version and revision of the
Licensed Materials generally issued by EOL.

 

3 Escrow Agreement. The escrow agreement will designate PRN as a third party
beneficiary.

 

4

Release Events. Subject to the release procedures set forth therein, the escrow
agreement shall require the escrow agent to release and deliver the Source Code
to PRN if: EOL (a) files a voluntary petition in bankruptcy, (b) makes a general
assignment for the benefit of its creditors, (c) suffers or permits the
appointment of a trustee or receiver for its business assets and such
appointment is not dismissed within sixty (60) days from appointment,
(d) becomes subject to any proceeding under any bankruptcy or insolvency law
which is either consented to by EOL or is not dismissed within sixty (60) days;
(e) initiates an action to wind up or liquidate its business voluntarily or
otherwise; or (f)

 

Page 22



--------------------------------------------------------------------------------

 

ceases to do business in the ordinary course (without a successor); or
(g) suffers, permits or initiates the occurrence of anything analogous to any of
the events described in this sub-clause under the laws of any applicable
jurisdiction.

 

5 License to Source Code. Upon release of Licensed Material in accordance with
this Schedule E, PRN is granted a nonexclusive, non-sub-licensable (except to
the limited extent set forth below), non-transferable, worldwide, limited
license (which shall terminate as set forth in Section 7 of this Schedule E) to
use, have used, executed, and reproduce the Licensed Material, and prepare
limited derivative works thereof, in any medium or distribution technology,
solely for the purposes of internally: (i) maintaining and supporting the
Licensed Material (e.g. creating bug fixes); and (ii) causing the Licensed
Material to comply with changes in applicable laws or regulations (“Source
License”); PRN shall not disclose the Licensed Material to any person or entity,
except its employees and third party contractors to the extent necessary for
internal support and maintenance of the Software; provided that, (a) any such
third parties are bound in writing by provisions no less protective of EOL and
the Licensed Materials than those set forth in this Agreement; and (b) PRN shall
be fully responsible for all acts and omissions of such third parties. The
Source License shall immediately terminate if PRN (or any third party
contractors of PRN) breaches this Section 5 and fails to cure such breach within
ten (10) days from receipt of written notice thereof.

 

6 Confidential Treatment. The release of the Licensed Materials shall be deemed
and treated as EOL’s Confidential Information.

 

7 This Schedule E shall survive the termination or expiration of the Agreement
for the period during which Customer obligations remain to be fulfilled under
applicable agreements.

 

Page 23